Case: 2:18-cv-01276-GCS-KAJ Doc #: 16 Filed: 12/20/18 Page: 1 of 1 PAGEID #: 345

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
GOLDI Y. CAPALUNGAN, : Case No. 2:18-cv-1276
Plaintiff, f JUDGE SMITH
-VS- é MAGISTRATE JOLSON
EMMANUEL R. LEE,
Defendant.
NOTICE OF APPEARANCE

 

Now comes Defendant, Emmanuel R. Lee by and through the undersigned legal
counsel and hereby gives notice that Gregg R. Lewis has been retained as counsel of record

herein.
Respectfully submitted,

BY:__/s/ Gregg R. Lewis
GREGG R. LEWIS 0041229
Attorney for Defendant

625 City Park Avenue
Columbus, Ohio 43206-1003
(614) 221-3938

(614) 221-3713 facsimile

E-mail: grl@grlfamilylaw.com
CERTIFICATE OF SERVICE
I hereby certify that a true copy of the foregoing instrument and/or document was served
upon Plaintiff's Attorney, Gary J. Gottfried, 608 Office Parkway, Suite B., Westerville, Ohio
43082, by electronic mail, this 20" day of December 2018.
/s/ Gregg R. Lewis

GREGG R. LEWIS 0041229
Attorney for Defendant
